Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Status
         Claims 1-20 have been considered and are pending examination. Claim(s) 1, 8, 15 have been amended.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/28/2022 has been entered. 


Response to Arguments 

Applicant's arguments regarding amendments “where the data recorded in the buffer includes a record, wherein the record is configured to indicate the Write-Same operation is complete and is configured to indicate a copied block from the range of logical block addresses;” have been considered but are moot in view of the new ground(s) of rejection.

Applicant's arguments regarding amendments “sending an acknowledgment to the host that the Write-Same operation is complete prior to completing the Write-Same operation and prior to flushing to a final destination” have been carefully and fully considered but they are not persuasive.

Applicant argues in essence on page(s) 8, 9 that Peterson, taken singly or in any combination with Kim and/or Friedman, at least fails to disclose, teach, or suggest Applicant's claimed "sending an acknowledgment to the host that the Write-Same operation is complete prior to completing the Write-Same operation and prior to flushing to a final destination,". This has not been found persuasive. 
The Examiner respectfully disagrees and points Applicant to the rejection below for details. Examiner interprets “flushing to a final destination” as saving data associated with a write operation to a final destination thus examiner interprets the “flushing to a final destination” as entailing or equivalent to completing the write operation. Peterson in Figure 1 elements Computing system, 22, 50, [0023], [0024], [0035], [0041]  teaches about a write operation in a write-back mode (write-back is well known in the art as performing an initial preservation of data to a temporary buffer/cache, indicating a successful write and postponing the write to a backing store final destination) which performs the same function as the claimed Write-Same operation of considering a write operation successful prior to flushing write data to a backing store final destination and then flushing write data to the backing store (interpreted by examiner as equivalent to completing the write operation) at a later time. Additionally, Peterson in [0024], [0027], [0035], [0036], [0066] teaches that a memory manager can respond to client’s requests and if an insertion request is granted, the manager acknowledges the population of a respective memory with the data item requested to be inserted in cache.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 6, 8, 9, 13, 15, 16 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. Publication Number 2017/0091107) in view of KIM (U.S. Publication Number 2017/0220296) in view of Stoakes (U.S. Patent Number 10,228,858) and further view of Talagala (U.S. Publication Number 2015/0113326).


Referring to claims 1, 8 and 15, taking claim 15 as exemplary, Peterson teaches “recording data in a buffer to indicate that the Write operation is complete prior to completing the Write operation; sending an acknowledgment to the host that the Write operation is complete prior to completing the Write operation and prior to flushing to a final destination; and performing the Write operation for the logical block addresses of the destination after sending the acknowledgment to the host that the Write operation is complete.” Examiner interprets “flushing to a final destination” as saving data associated with a write operation to a final destination thus examiner interprets the “flushing to a final destination” as entailing or equivalent to completing the write operation. Further, Peterson in [0035], [0041] teaches about a write operation in a write-back mode which performs the same function as the claimed Write-Same operation of considering a write operation successful prior to flushing write data to a backing store final destination and flushing write data to the backing store (interpreted as equivalent to completing the write operation) at a later time. Peterson Figure 1 elements Computing system, 22, 50, [0023], [0024], [0035], [0041] discloses computing system including processors and memories where a cache can be written to based on a mode of operation. Further, the cache may operate in a write-back mode (write-back is well known in the art as performing an initial preservation of data to a temporary buffer/cache, indicating a successful write and postponing the write to a backing store final destination) where an initial preserving of data of the write operations are completed as soon as data is written to cache (i.e. write is reported successful prior to flushing of associated write data to a backing store final destination at a later time and thus actually completing the write operation). Additionally, Peterson in [0024], [0027], [0035], [0036], [0066] teaches that a memory manager can respond to client’s requests and if an insertion request is granted, the manager acknowledges the population of a respective memory with the data item requested to be inserted in cache.

Peterson Does not explicitly teach that a Write operation is a “Write-Same operation” and “receiving a Write-Same operation from a host for a range of logical block addresses of a destination;” “where the data recorded in the buffer includes a record, wherein the record is configured to indicate the Write-Same operation is complete and is configured to indicate a copied block from the range of logical block addresses;”
However, KIM teaches that a Write operation is a “Write-Same operation” and “receiving a Write-Same operation from a host for a range of logical block addresses of a destination;” KIM Figure 9A, [0037], [0038] discloses receiving a write same command where the write same command directs a write operation to a storage device at an indicated start logical block address 
Peterson and KIM are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by KIM, that his technique of processing a write operation improves performance by copying data into buffer and when data in buffer is repeated a management module skips operations of the write command thus reducing execution time overhead (KIM [0043], [0048]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate KIM’s technique of processing a write operation in the system of Peterson to improve performance by copying data into buffer and when data in buffer is repeated a management module skips operations of the write command thus reducing execution time overhead
The combination of Peterson and KIM Does not explicitly teach “where the data recorded in the buffer includes a record, wherein the record is configured to indicate the Write-Same operation is complete and is configured to indicate a copied block from the range of logical block addresses;”
However, Stoakes teaches where the data recorded in the buffer includes a record,” Stoakes col 6 ln 10-25 discloses data recorded in single instance repository (SIR) which includes a deduplicated data block (i.e. a record) “and is configured to indicate a copied block from the range of logical block addresses;” Stoakes col 6 ln 10-25, col 16 ln 1-9 (also see col 6 ln 54-61, claim 6 ) discloses data recorded in single instance repository (SIR) which includes a single copy of a data block from a plurality of logical block addresses (LBAs)
Peterson, KIM and Stoakes are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art at the time the invention was made would have recognized, and as taught by Stoakes, that representing data in a metadata repository improves performance by performing many storage operations on the metadata repository instead of manipulating stored data itself (Stoakes col 12 ln 67, col 13 ln 1-9, col 14 ln 22-43). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Stoakes’s representing of data in a metadata repository in the system of Peterson and KIM to improve performance by performing many storage operations on the metadata repository instead of manipulating stored data itself
The combination of Peterson, KIM and Stoakes Does not explicitly teach “wherein the record is configured to indicate the Write-Same operation is complete”  
However, Talagala teaches wherein the record is configured to indicate the Write-Same operation is complete”  Talagala [0098], [0100], [0259], (see also [0063], [0084], [0099], [0167], [0210], [0221], [0301]) discloses metadata configured to indicate when write requests are complete
Peterson, KIM, Stoakes and Talagala are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art at the time the invention was made would have recognized, and as taught by Talagala, that his management module  improves performance by using an intermediate mapping and storage metadata thus leveraging reference entries to allow clients to reference a same set of data via a single reference entry, simplifying association of data to reference entries, reducing overhead and efficiently implementing storage operations (Talagala [0090], [0110]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Talagala’s management module in the system of Peterson, KIM and Stoakes to improve performance by using an intermediate mapping and storage metadata thus leveraging reference entries to allow clients to reference a same set of data via a single reference entry, simplifying association of data to reference entries, reducing overhead and efficiently implementing storage operations.
As per the non-exemplary claims 1 and 8, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 6, 13 and 20, taking claim 20 as exemplary, the combination of Peterson, KIM, Stoakes and Talagala teaches “20. The computing system of claim 15 wherein the buffer is a ring buffer.” KIM Figure 11H, [0042] discloses buffer is a ring buffer
As per the non-exemplary claims 6 and 13, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 2, 9 and 16, taking claim 16 as exemplary, the combination of Peterson, KIM, Stoakes and Talagala teaches “16.The computing system of claim 15 wherein the range of logical block addresses of the destination is maintained in-memory.” Talagala [0063]  discloses the space of logical block addresses of the destination are maintained in storage metadata structure in volatile memory 
As per the non-exemplary claims 2 and 9, these claims have similar limitations and are rejected based on the reasons given above.



Claim(s)  3, 4, 5, 7, 10, 11, 12, 14,  17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. Publication Number 2017/0091107) in view of KIM (U.S. Publication Number 2017/0220296) in view of Stoakes (U.S. Patent Number 10,228,858) in view of Talagala (U.S. Publication Number 2015/0113326) and in further view of Friedman (U.S. Publication Number2016/0366226).


Referring to claims 3, 10 and 17, taking claim 17 as exemplary, the combination of Peterson, KIM, Stoakes and Talagala teaches all the limitations of claim 16  from which claim 17 depends.
 the combination of Peterson, KIM, Stoakes and Talagala does not explicitly teach “the range of logical block addresses of the destination is maintained in an interval tree structure in-memory.” 
However, Friedman teaches “the range of logical block addresses of the destination is maintained in an interval tree structure in-memory.” Friedman Figure 4, [0047], [0048], [0050], [0055], [0056], [0082], [0119], [0138] discloses extents of requested ranges are locally cached where the mapping and translations are maintained using a B-Tree or Volume tree
Peterson, KIM, Stoakes, Talagala and Friedman are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Friedman, that his algorithm to manage volumes improves performance by increasing tree/metadata operations parallelism thus reducing latencies and more efficient data movement operations (Friedman [0087], [0099], [0138], [0158]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Friedman’s algorithm to manage volumes in the system of Peterson, KIM, Stoakes and Talagala to improve performance by increasing tree/metadata operations parallelism thus reducing latencies and more efficient data movement operations
As per the non-exemplary claims 3 and 10, these claims have similar limitations and are rejected based on the reasons given above.


Referring to claims 7 and 14, taking claim 14 as exemplary, the combination of Peterson, KIM, Stoakes and Talagala teaches all the limitations of claim 8  from which claim 14  depends.
the combination of Peterson, KIM, Stoakes and Talagala does not explicitly teach “wherein the interval tree structure is a B-Tree.”
However, Friedman teaches “wherein the interval tree structure is a B-Tree.” Friedman Figure 4, [0047], [0048], [0050], [0055], [0056], [0082], [0119], [0138] discloses extents of requested ranges are locally cached where the mapping and translations are maintained using a B-Tree or Volume tree
Peterson, KIM, Stoakes, Talagala and Friedman are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Friedman, that his algorithm to manage volumes improves performance by increasing tree/metadata operations parallelism thus reducing latencies and more efficient data movement operations (Friedman [0087], [0099], [0138], [0158]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Friedman’s algorithm to manage volumes in the system of Peterson, KIM, Stoakes and Talagala to improve performance by increasing tree/metadata operations parallelism thus reducing latencies and more efficient data movement operations
As per the non-exemplary claims 7, these claims have similar limitations and are rejected based on the reasons given above.


Referring to claims 4, 11 and 18, taking claim 18 as exemplary, the combination of Peterson, KIM, Stoakes and Talagala teaches all the limitations of claim 15  from which claim 18  depends.
the combination of Peterson, KIM, Stoakes and Talagala does not explicitly teach “wherein performing the Write-Same operation for the logical block addresses of the destination includes flushing a data block for the range of logical block addresses after sending the acknowledgment to the host that the Write-Same operation is complete.”  
However, Friedman teaches “wherein performing the Write-Same operation for the logical block addresses of the destination includes flushing a data block for the range of logical block addresses after sending the acknowledgment to the host that the Write-Same operation is complete.” Friedman [0151] discloses first writing data to cache, then acknowledging a write to requesting application before performing storage of data
Peterson, KIM, Stoakes, Talagala and Friedman are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Friedman, that his algorithm to manage volumes improves performance by increasing tree/metadata operations parallelism thus reducing latencies and more efficient data movement operations (Friedman [0087], [0099], [0138], [0158]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Friedman’s algorithm to manage volumes in the system of Peterson, KIM, Stoakes and Talagala to improve performance by increasing tree/metadata operations parallelism thus reducing latencies and more efficient data movement operations
As per the non-exemplary claims 4 and 11, these claims have similar limitations and are rejected based on the reasons given above.


Referring to claims 5, 12 and 19, taking claim 19 as exemplary, the combination of Peterson, KIM, Stoakes and Talagala teaches all the limitations of claim 15  from which claim 19  depends.
the combination of Peterson, KIM, Stoakes and Talagala does not explicitly teach “wherein the Write-Same operation is done atomically.”  
 However, Friedman teaches “wherein the Write-Same operation is done atomically.” Friedman [0085], [0086], [0087], [0134], [0207]-[0209] discloses write operations that operate on data and hash and where both are atomically written or read.
Peterson, KIM, Stoakes, Talagala and Friedman are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Friedman, that his algorithm to manage volumes improves performance by increasing tree/metadata operations parallelism thus reducing latencies and more efficient data movement operations (Friedman [0087], [0099], [0138], [0158]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Friedman’s algorithm to manage volumes in the system of Peterson, KIM, Stoakes and Talagala to improve performance by increasing tree/metadata operations parallelism thus reducing latencies and more efficient data movement operations
As per the non-exemplary claims 5 and 12, these claims have similar limitations and are rejected based on the reasons given above.

















Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        10/08/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132